Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 8-12-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 20-24, 27-28, 31-33 and 35-41  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. Application Publication No. 2013/0087720 to Cesnik et al. in view of JP Paten No. 2001-120155 to Miyamae.
Referring to claim 20, Cesnik et al. discloses a transparent pane – see for example figure 3 and paragraphs [0026] thru [0027], comprising a first optically effective pattern of a plurality of first pattern elements – at either of items 3, in a first plane/surface – see figure 3, and a second optically effective pattern of a plurality of second pattern elements – see the other of items 3, in a second plane/surface – see figure 3, spaced apart from the first plane in a thickness direction of the pane – see figure 3. Cesnik et al. further discloses an optically effective pattern is formed by first pane regions – see at 3 on items 2 and 10 in figure 3, whose transmission properties and/or absorption properties and/or reflection properties and/or scattering properties are different from those of an adjacent second pane region – see figures 1-5 with some pane regions having the pattern of item 3 and other pane regions not having the pattern of item 3 and therefore have different properties. Cesnik et al. further discloses a first pane region has a degree of absorption and/or a degree of reflection of at least 30% of the radiation power at a wavelength in a wavelength range – see the reflection detailed for example in paragraph [0034] and the wavelength range is between 100nm and 400nm – see wavelengths detailed in paragraph [0032] and claim 1 and also see the UV and near UV wavelengths detailed in paragraph [0032] and claim 1. Cesnik et al. does not disclose the two patterns are designed such that they cause Moiré effects. Miyamae does disclose two patterns – at 1, designed to cause Moiré effects – see figures 4-5 and the English abstract. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Cesnik et al. and have the two patterns causing Moiré effects as disclosed by Miyamae, so as to yield the predictable result of allowing for the device to have the desired optical characteristics. Cesnik et al. as modified by Miyamae further discloses a Moiré pattern produced is one-dimensionally or two-dimensionally regular – see at 1 in figures 4-5 of Miyamae. Cesnik et al. as modified by Miyamae does not disclose the optically effective patterns are designed spaced apart and aligned such that, at a spacing of 2 meters or 3 meters or 4 meters from the pane, the Moiré pattern produced has a lattice constant of above 2 cm and below 30 cm in one dimension or in two dimensions. However, it would have been obvious to one of ordinary skill in the art to take the device of Cesnik et al. as modified by Miyamae and add the patterns being spaced apart and aligned such that, at a spacing of 2 meters or 3 meters or 4 meters from the pane, and a Moiré pattern produced has a lattice constant of above 2 cm and below 30 cm in one dimension or in two dimensions, so as yield the predictable result of allowing for the device to have the desired optical characteristics.
Referring to claim 21, Cesnik et al. as modified by Miyamae further discloses at least one of the first and second surfaces are disposed on a surface of the pane – see at 3 in relation to 2 and 10 in figure 3 of Cesnik et al. and see – at 1 in figures 4-5 of Miyamae.
Referring to claim 22, Cesnik et al. as modified by Miyamae does not disclose at least one of the first and second surfaces can be curved and can at least regionally extend in the interior of a pane. However, it would have been obvious to one of ordinary skill in the art to take the device of Cesnik et al. as modified by Miyamae and have the plane in any desired shape/configuration including the claimed curved shape extending in the interior of the pane, so as to yield the predictable result of allowing for the device to have the desired optical characteristics for its intended use.
Referring to claim 23, Cesnik et al. as modified by Miyamae further discloses the first and second surfaces are disposed on surfaces of different part panes of the pane – see at 3 on different parts – at 2,10 in figure 3 of Cesnik et al.
Referring to claim 24, Cesnik et al. as modified by Miyamae further discloses the part panes have a constant spacing from one another – see at 2,10 in figure 3 of Cesnik et al., and confine a closed volume between them or contacting one another directly – see direct contact in figure 3 of Cesnik et al.
Referring to claim 27, Cesnik et al. as modified by Miyamae further discloses the first pattern elements take up less than the entire first surface and take up at least some portion of the pane surface – see figures 3-5 of Cesnik et al. Cesnik et al. as modified by Miyamae does not disclose the first pattern elements take up less than 60% of the first surface and/or at least 10% or at least 20%. However, it would have been obvious to one of ordinary skill in the art to take the device of Cesnik et al. as modified by Miyamae and add the first pattern elements being less than 60% of the first surface and/or at least 10% or 20% of the first surface, so as to yield the predictable result of allowing for the device to have the desired optical characteristics.
Referring to claim 28, Cesnik et al. as modified by Miyamae further discloses one or both of the first and second optically effective patterns has/have a plurality of non-contiguous first pane regions – see pane regions in the patterns of figures 5-9 of Cesnik et al., the plurality of non-contiguous first pane regions being able to be arranged and distributed in a regular manner and/or in a random manner and/or in a pseudorandom manner – see regular manner in figure 5 and random manners in figures 6-9 of Cesnik et al.
Referring to claim 31, Cesnik et al. as modified by Miyamae does not disclose the Moiré pattern produced is one-dimensionally or two-dimensionally irregular and, viewed in one dimension, has a mean spacing between maxima and adjacent minima that comprises above 2 cm or above 5 cm or below 20 cm or below 15 cm. However, it would have been obvious to one of ordinary skill in the art to take the device of Cesnik et al. as modified by Miyamae and add the pattern being a one-dimensionally or two-dimensionally irregular and, viewed in one dimension, has a mean spacing between maxima and adjacent minima that comprises above 2 cm or above 5 cm or below 20 cm or below 15 cm as claimed, so as to yield the predictable result of allowing for the device to have the desired optical characteristics.
Referring to claim 32, Cesnik et al. as modified by Miyamae further discloses the first and second optically effective patterns are regular patterns – see at 3 in figures 3-9 of Cesnik et al. The claim limitations of the patterns may be rotationally shifted with respect to one another are not required by the claim given the “may be” clause. 
Referring to claim 33, Cesnik et al. as modified by Miyamae further discloses the first and second optically effective patterns are regionally identical to one another and are regionally not identical to one another – see items 3, regionally identical to one another as seen in figures 3-9 of Cesnik et al., wherein the identical and non-identical regions may be periodically provided along one area dimension of the patterns or along both area dimensions – see items 3, applied in two dimensions such as length and width dimensions in figures 3-9 of Cesnik et al.
Referring to claim 35, Cesnik et al. as modified by Miyamae further discloses the first and second optically effective patterns are formed by a deposited material – see for example at item 3 in figures 3-9 and see for example paragraphs [0066] and [0076] of Cesnik et al.
Referring to claim 36, Cesnik et al. as modified by Miyamae does not disclose a main dimension of the each pattern elements of the plurality of the first and second pattern elements is between 2 mm and 50 mm. However, it would have been obvious to one of ordinary skill in the art to take the device of Cesnik et al. as modified by Miyamae and add the main dimensions of the pattern elements being between 2mm and 50mm as claimed, so as to allow for the device to have the desired optical characteristics.
Referring to claim 37, Cesnik et al. as modified by Miyamae further discloses the first and second optically effective patterns are printed on a pane surface – see for example at item 3 in figures 3-9 and see for example paragraphs [0035], [0066] and [0076] of Cesnik et al.
Referring to claim 38, Cesnik et al. as modified by Miyamae further discloses the pane is or comprises a glass pane – see figure 3 and paragraphs [0002], [0011] thru [0013] and [0037] thru [0039] of Cesnik et al., and can be a double-glass pane – see at 2,10 in figure 3 – of Cesnik et al., or a triple-glass pane or a multi-glass pane which can have two or three or more spaced-apart glass panes.
Referring to claim 39, Cesnik et al. discloses comprising a first optically effective pattern of a plurality of first pattern elements – at either of items 3, in a first plane/surface – see figure 3, and a second optically effective pattern of a plurality of second pattern elements – see the other of items 3, in a second plane/surface – see figure 3, spaced apart from the first plane in a thickness direction of the pane – see figure 3. Cesnik et al. further discloses an optically effective pattern is formed by first pane regions – see at 3 on items 2 and 10 in figure 3, whose transmission properties and/or absorption properties and/or reflection properties and/or scattering properties are different from those of an adjacent second pane region – see figures 1-5 with some pane regions having the pattern of item 3 and other pane regions not having the pattern of item 3 and therefore have different properties. Cesnik et al. further discloses a first pane region has a degree of absorption and/or a degree of reflection of at least 30% of the radiation power at a wavelength in a wavelength range – see the reflection detailed for example in paragraph [0034] and the wavelength range is between 100nm and 400nm – see wavelengths detailed in paragraph [0032] and claim 1 and also see the UV and near UV wavelengths detailed in paragraph [0032] and claim 1. Cesnik et al. does not disclose the two patterns are designed such that they cause Moiré effects. Miyamae does disclose two patterns – at 1, designed to cause Moiré effects – see figures 4-5 and the English abstract. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Cesnik et al. and have the two patterns causing Moiré effects as disclosed by Miyamae, so as to yield the predictable result of allowing for the device to have the desired optical characteristics. Cesnik et al. as modified by Miyamae further discloses a Moiré pattern produced is one-dimensionally or two-dimensionally regular – see at 1 in figures 4-5 of Miyamae. Cesnik et al. as modified by Miyamae does not disclose the optically effective patterns are designed spaced apart and aligned such that, at a spacing of 2 meters or 3 meters or 4 meters from the pane, the Moiré pattern produced has a lattice constant of above 2 cm and below 30 cm in one dimension or in two dimensions. However, it would have been obvious to one of ordinary skill in the art to take the device of Cesnik et al. as modified by Miyamae and add the patterns being spaced apart and aligned such that, at a spacing of 2 meters or 3 meters or 4 meters from the pane, and a Moiré pattern produced has a lattice constant of above 2 cm and below 30 cm in one dimension or in two dimensions, so as yield the predictable result of allowing for the device to have the desired optical characteristics. Cesnik et al. as modified by Miyamae does not disclose the Moiré pattern produced is one-dimensionally or two-dimensionally irregular and, viewed in one dimension, has a mean spacing between maxima and adjacent minima that comprises above 2 cm or above 5 cm or below 20 cm or below 15 cm. However, it would have been obvious to one of ordinary skill in the art to take the device of Cesnik et al. as modified by Miyamae and add the pattern being a one-dimensionally or two-dimensionally irregular and, viewed in one dimension, has a mean spacing between maxima and adjacent minima that comprises above 2 cm or above 5 cm or below 20 cm or below 15 cm as claimed, so as to yield the predictable result of allowing for the device to have the desired optical characteristics.
Referring to claims 40-41, Cesnik et al. as modified by Miyamae does not disclose the first pattern elements have a degree of absorption and/or a degree of reflection of at least 50% of the radiation power in the wavelength range between 100 nm and 400 nm. However, it would have been obvious to one of ordinary skill in the art to take the device of Cesnik et al. as modified by Miyamae have the degree of absorption and/or degree of reflection of at least 50% in the wavelength range between 100nm and 400nm as claimed, so as to yield the predictable result of having the desired optical properties. 
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cesnik et al. as modified by Miyamae as applied to claim 20 above, and further in view of U.S. Patent No. 8,869,480 to Klem.
Referring to claim 34, Cesnik et al. as modified by Miyamae does not disclose the first and second optically effective patterns are or comprise lattice patterns or dot patterns which at least regionally have different lattice constants in one dimension or in both dimensions of the plane and/or are rotated with respect to one another. Klem does disclose the first and second optically effective patterns are or comprise lattice patterns – figure 4, or dot patterns – figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Cesnik et al., and add the patterns being a lattice or dots as disclosed by Klem, so as to yield the predictable result of allowing for the device to have the desired optical characteristics. Cesnik et al. as modified by Miyamae and Klem does not disclose the patterns at least regionally have different lattice constants in one dimension or in both dimensions of the plane and/or are rotated with respect to one another. However, it would have been obvious to one of ordinary skill in the art to take the device of Cesnik et al. as modified by Miyamae and Klem and add the patterns having the claimed lattice constants, so as to yield the predictable result of allowing for the device to have the desired optical characteristics.

Response to Arguments

3.	Applicant’s amended abstract dated 8-12-22 obviates the objections detailed in the last office action dated 4-12-22.
	Applicant’s claim amendments and remarks/arguments dated 8-12-22 obviates the 35 U.S.C. 112(b) rejections of claims 20-39 detailed in the last office action dated 4-12-22.
	Applicant’s claim amendments and remarks/arguments dated 8-12-22 obviates the 35 U.S.C. 102(a)(1) and 102(a)(2) rejections of claims 20-21, 23-26, 28, 32-33, 35 and 37-39 detailed in the last office action dated 4-12-22.
	Regarding the prior art rejections of claim 29, the Cesnik et al. reference US 2013/0087720 discloses optical patterns on a transparent pane as detailed in figures 1-3 and the newly cited reference to Miyamae JP 2001-0087720 discloses using Moiré patterns on a surface/pane and the combination of these references renders the claims obvious as detailed earlier in paragraph 2 of this office action.

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643